Motion Granted; Order filed April 3, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00080-CV
                                   ____________

                        WILMA REYNOLDS, Appellant

                                        V.

                         DAVID REYNOLDS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 48170-K

                                   ORDER

      On March 10, 2014, appellant filed a motion to transfer in camera
documents to this court in a supplemental clerk’s record. The motion is granted.
The following documents were submitted to the trial court for in camera review,
but were not included in the clerk’s record filed February 24, 2014:

      • David Reynolds’ (Unredacted) Limited Partnership Agreement for
      Quantlab Trading Partners US, LP;
      • Written Agreement between Quantlab Trading Partners US, LP and
      Quantlab Trading Partners, LP;
      • 2009 and 2010 Audited Financial Statements for Quantlab Trading
      Partners US, LP; and
      • 2009 and 2010 Audited Financial Statements for Quantlab Trading
      Partners, LP.
      The Brazoria County District Clerk is directed to file under seal a
supplemental clerk’s record on or before April 30, 2014, containing the above-
listed documents. The record will remain sealed in this court for the purpose of in
camera review. Parties will not be granted access to the sealed record.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Brown (Chief Justice
Frost would deny appellant’s motion).